Title: To Thomas Jefferson from Thomas Addis Emmet, 8 March 1824
From: Emmet, Thomas Addis
To: Jefferson, Thomas


 Sir
Washington
March 8th 1824
If I were not about to address you on a subject, in which I am persuaded you feel a very considerable interest, I should scarcely know how to apologise for the liberty I am taking- But the advancement of Education & literature in this country has always been an object near your heart; which I understand is at present very much engaged in the organization & establishment of the state-college in your neighbourhood. Allow me then to present to your notice, as a candidate for the Professorship of Humanity, a Gentleman whom I believe extremely well calculated to promote the prosperity of your favorite Institution. Mr Rowland Reynolds, to whom I allude is a Graduate of the university of Trinity College Dublin. The course of classical studies in that seminary is as extensive as any in Europe; requiring 12 or 13 years from then commencement at school to then completion at college—and a Batchellor’s or Master’s Degree from thence admits ad lauden in the universities of Oxford & Cambridge. It was Mr Reynolds good fortune to go through that course with very great reputation, & among other rewards & proofs of his attainments, to obtain a scholarship there on the foundation. That is only conferred on a few out of many competitors, & after a very long & strict examination entirely confined to the classics. My knowledge of Mr Reynolds & my confidence in his character capacity & attainments would induce me to say much more in his favor, if enlarging on the topic could strengthen my recommendation—I shall however not trespass more on your valuable time, than to mention that he now is & for some years has been a resident—in your state. He resides at Norfolk, & is occupied in the classical instruction of youth—& I doubt not but that any enquiries you may think fit to institute respecting him, will have a favorable resultAs my occasions for addressing you are so few & far between, I can not lose the present opportunity of expressing the pleasure I feel that a life, which in its course has been so important & serviceable to this country & to the world, has been prolonged above the common lot of man, with so little of the infirmity of age, & so much remaining vigor of mind & body—Believe me, Sir, with sentiments of the highest respectYour obedient servantThos Addis Emmet